Case: 19-11413    Date Filed: 11/27/2019   Page: 1 of 4


                                                       [DO NOT PUBLISH]



          IN THE UNITED STATES COURT OF APPEALS

                  FOR THE ELEVENTH CIRCUIT
                    ________________________

                          No. 19-11413
                      Non-Argument Calendar
                    ________________________

                          Agency No. 22739-18



TIMOTHY L. GARLAND,
BESSIE GARLAND,


                                                       Petitioners-Appellants,


                                 versus


COMMISSIONER OF INTERNAL REVENUE,


                                                        Respondent-Appellee.

                    ________________________

               Petition for Review of a Decision of the
                            U.S. Tax Court
                     ________________________

                          (November 27, 2019)
              Case: 19-11413      Date Filed: 11/27/2019   Page: 2 of 4


Before WILSON, WILLIAM PRYOR and ANDERSON, Circuit Judges.

PER CURIAM:

      Timothy and Bessie Garland appeal pro se the dismissal of a petition they

filed in the United States Tax Court. The Tax Court dismissed the Garland’s

petition for lack of jurisdiction. We affirm.

      In 2018, the Garlands petitioned the Tax Court for a “redetermination of the

liability” for tax years 2013, 2015, and 2017. The Commissioner of the Internal

Revenue Service moved to dismiss the petition for lack of jurisdiction. The

Commissioner argued there was no evidence in the record that the Garlands had

received a notice of deficiency or a notice of determination for the tax years

identified in their petition. The Garlands requested that the tax court order the

Commissioner to “Cease and Desist with any further or other Frivolous Filings”

and complained about “2018 Tax Income Tax Filings being ‘Seized’ . . . for

‘Alleged’ back-taxes Owed . . . .” The Tax Court dismissed the Garland’s petition.

      We have “jurisdiction to review the decisions of the Tax Court . . . in the

same manner and to the same extent as decisions of the district courts in civil

actions tried without a jury . . . .” 26 U.S.C. § 7482(a)(1). We review the legal

decisions of the Tax Court de novo and its findings of fact for clear error.

Campbell v. Comm’r, 658 F.3d 1255, 1258 (11th Cir. 2011).




                                           2
               Case: 19-11413       Date Filed: 11/27/2019   Page: 3 of 4


       “[T]he Tax Court is a court of strictly limited jurisdiction and powers.”

Roberts v. Comm’r, 175 F.3d 889, 896 & n.7 (11th Cir. 1999); e.g., 26 U.S.C.

§ 7442 (“The Tax Court and its divisions shall have such jurisdiction as is

conferred on them” by statute.). It can review “the government’s determination of

a deficiency by [a] taxpayer” who submits evidence that he received a notice of

deficiency from the Internal Revenue Service. United States v. Beane, 841 F.3d
1273, 1283 (11th Cir. 2016) (“the receipt of a notice of deficiency is a

jurisdictional requirement for access to the Tax Court”). The taxpayer must

petition for a redetermination of a deficiency “[w]ithin 90 days . . . after the notice

. . . is mailed . . . .” 26 U.S.C. § 6213(a).

       The Tax Court lacked jurisdiction to entertain the Garlands’ petition. The

Garlands do not dispute the finding of the Tax Court that they failed to submit “a

notice of deficiency, notice of determination . . ., or any other determination

pertaining to the tax years 2013, 2015, and 2017.” They had to produce one of

those records as their “jurisdictional ticket to the Tax Court.” Shockley v. Comm’r,

686 F.3d 1228, 1238 n.9 (11th Cir. 2012). The partial notice of intent to levy that

the Garlands attached to their petition did not provide a basis for jurisdiction. To

obtain judicial review, the Garlands had to appeal the notice of intent to levy and

receive a determination from the Service that the Tax Court could redetermine. See

26 U.S.C. § 6330. And it makes no difference that the Service discovered that it


                                                3
               Case: 19-11413       Date Filed: 11/27/2019     Page: 4 of 4


had sent the Garlands a notice of deficiency for tax year 2015 on July 23, 2017.

The deadline to dispute the assessment expired on October 23, 2017, and the

Garlands waited until November 19, 2018, to petition the Tax Court. See id.

§ 6213(a).

       The Garlands raise three arguments, all of which fail. First, the Garlands

argue that the Tax Court could exercise jurisdiction under sections 7441 and

7443A of Title 26 the United States Code. But section 7441 simply “establishe[s],

under article I of the Constitution of the United States, a court of record to be

known as the United States Tax Court,” id. § 7441, and section 7443A addresses

the appointment, authority, and payment of special trial judges for the Tax Court,

id. § 7443A. Second, the Garlands argue the Tax Court had jurisdiction under Tax

Court Rule 60, but that Rule only identifies who are proper parties against the

Commissioner, I.R.C. R. 60. Third, the Garlands contend they are entitled to tax

refunds, but the Tax Court had no jurisdiction to review their request for a refund

without evidence that a deficiency had been assessed against them. The Garlands

would have to file an action for a refund in the district court. See 28 U.S.C.

§ 1346(a)(1) (“The district courts . . . have original jurisdiction . . . of . . . [a]ny

civil action against the United States for the recovery of any internal-revenue tax

alleged to have been erroneously or illegally assessed or collected . . . .”).

       We AFFIRM the dismissal of the Garland’s petition.


                                             4